DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the Request for Continued Examination (RCE) filed on 01/21/2021. 
Allowable Subject Matter

Claims 1- 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1:  The prior art of record fails to disclose or suggest a voltage reference, includes:  a current source coupled between the output node and the negative supply voltage node in parallel with the second transistor, the current source configured to supply a current through the first transistor based on a current through the flipped gate transistor.

Claim 8:  The prior art of record fails to disclose or suggest a voltage reference, includes: a current source coupled between the output node and the negative supply voltage node, the current source configured to supply a current through the first transistor related to a current through the flipped gate transistor; and a third transistor in parallel with the first 

Claim 15:   The prior art of record fails to disclose or suggest a method for generating a reference voltage, the method comprising the steps of:  outputting the reference voltage based on the first current and the leakage current flowing through the first transistor, wherein the generating the second current comprises generating a third current using a current source in parallel with the second transistor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Response to Arguments
Applicant’s arguments, see the amendments/remarks filed on 12/17/2020, with respect to the rejection(s) of claim(s) 8-14 have been fully considered and are persuasive.  
Applicant argued, “The Office Action Summary indicates that claims 8-14 are rejected; however, the body of the Office Action does not appear to include a rejection of independent claim 8 or any of claims 9-14 that depend from claim 8. Thus, Applicant understands the Office Action as indicating that claims 8-14 are allowed.”


 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838